Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00039-CV

                                          Tracey MURPHY,
                                              Appellant

                                                  v.

                                      D’Ann MAYFIELD, et al.,
                                             Appellees

                Trial Court Nos. 10-07-00123-CV; 09-09-00128-CV & 09-05-0071-CV

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 4, 2015

DISMISSED FOR LACK OF JURISDICTION

           On January 28, 2015, appellant filed notices of appeal referencing three underlying trial

court cause numbers: 10-07-00123-CV, 09-09-00128-CV, 09-05-0071-CV. The notices of appeal

state that the orders being appealed were signed on July 28, 2014, July 28, 2014, and February 25,

2009, respectively. A notice of appeal must be filed within thirty days after an appealable order is

signed. See TEX. R. APP. P. 26.1. Although this deadline can be extended for a party who did not

receive notice of a judgment or appealable order, the date on which the period for filing a notice

of appeal begins cannot be extended by more than 90 days after the date the judgment or order is
                                                                                    04-15-00039-CV


signed. See TEX. R. CIV. P. 4.2(a). Appellant’s notices of appeal were not timely filed even if

appellant is given the maximum extended period allowed under the rules.

       On February 2, 2015, this court ordered appellant to show cause in writing by February 17,

2015, why this appeal should not be dismissed for lack of jurisdiction. On February 23, 2015,

appellant responded that he could not timely file the notices of appeal because he did not have

notice of the orders dismissing his lawsuits. Although we understand appellant’s frustration, Rule

4.2(a) of the Texas Rules of Appellate Procedure states:

               If a party affected by a judgment or other appealable order has not — within
       20 days after the judgment or order was signed — either received the notice
       required by Texas Rule of Civil Procedure 306a.3 or acquired actual knowledge of
       the signing, then a period that, under these rules, runs from the signing will begin
       for that party on the earlier of the date when the party received notice or acquires
       actual knowledge of the signing. But in no event may the period begin more than
       90 days after the judgment or order was signed.

TEX. R. APP. P. 4.2(a)(1) (emphasis added). Therefore, Rule 4.2(a) does not allow the date on

which the period for filing a notice of appeal begins to be extended by more than 90 days after the

date the orders were signed. Because the notices of appeal were untimely filed, this appeal is

dismissed for lack of jurisdiction. See Payne v. Torres, No. 04-12-00017-CV, 2012 WL 752019,

at *1 (Tex. App.—San Antonio Mar. 7, 2012, no pet.) (mem. op.) (dismissing appeal for lack of

jurisdiction where notice of appeal was late “[e]ven considering the maximum extended period

allowed under the rules”).

                                                 PER CURIAM




                                               -2-